Title: To James Madison from William Lee, 20 December 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 20 December 1805, Bordeaux. “Since my last respects of the 7th inst the flattering prospects of a peace, being about to take place on the continent, have been diminished. It appears that at the moment Austria, was making through her Envoys pacific proposals, she was also collecting her scattered forces, to join the newly recruted armies of Russia, in order to strike a decissive and she hoped fortunate stroke. The Emperor of the French, suspected their designs from the high tone the Russian, and Austrian Ambassadors, had taken and from the active movements of their different corps. It is stated they went so far as to demand his abdicating the throne of Italy, and giving up Belgium, ‘when like you (said he) I shall be driven from my States, from my capital, and be fighting on my last frontier, with my remnant of soldiers, I would answer such propositions with my cannon; may cannon now punish such audacity, such impudence.’ The french Army, then lay within three or four leagues of Olmutz, and consisted of fifty five thousand men; The Russian, and Austrian forces, amounted some accounts say to eighty thousand, men, others to ninety. The position of the French not being very good, the Emperor retreated to a more advantageous one, at Austerlitz, about two leagues from Brinn, where his right, was supported by a wood, and marsh, his left by heights, which could not well be surrounded, and his centre, covered by hillocks, which being garnished by Artillery, made a formidable fortification. The Russian General, was deceived by this manoeuvre and calculating from the great superiority of his numbers, on a complete victory, pushed on in pursuit of the French by the great road from Olmutz to Brinn. The french laying on their arms, and refreshed waited the arrival of the Russians, at their centre, when they fell on them with great impetuosity turning with immense carnage their right, upon the marsh where they found themselves so completely surrounded, that all who escaped the sword, were forced to surrender. While the right, and centre, of the French were thus victorious the left, composed of Marshal Lannes division, and Prince Murats horse, were equally successful, which by two oClock in the afternoon decided the contest with a loss to the Russians it is said, of forty five thousand men, one hundred and fifty pieces of cannon, ten general officers, and two Princes. The two Emperors who commanded the combined army, escaped narrowly into Olmutz, where they are now penned up and it is expected will be made prisoners of. The official account of this battle, has not yet reached Bordeaux. When it arrives I shall forward it by the first Vessel. If the king of Prussia should be deterred by this event, from joining the confederates a peace on the continent, will in all probability follow these unheard of successes, in which case the British forces under Genl Don, that have landed at Bremin and are about occupying Hanover, will all be cut off by the French as their retreat is already rendered impossible, by the severity of the weather, which has frozen up all their transports.
          “Notwithstanding these brilliant successes the distresses of the people augment daily, and mercantile credit is at as low an ebb as it ever experienced during the revolution; within these six weeks there have been failures, in this City, and Paris, for upwards of fifty million of francs, and others daily expected. Coloni⟨al⟩; produce of every species is at a peace price, & much cheaper than in the United States, so much so that I am confident our merchants are now sinking forty per Cent on their voyages to this Country.”
        